Citation Nr: 1126364	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  10-10 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to compensation benefits under the provisions of 38 U.S.C.A. § 1151 for a left foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to August 1978.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota (RO).  This case was remanded by the Board in July 2010 for additional development.

The appeal is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

The Veteran contends that benefits are warranted for a left foot disability under the provisions of 38 U.S.C.A. § 1151, due to negligent treatment at a VA Medical Center (VAMC).  Specifically, the Veteran states that personnel at a VAMC improperly had him perform a cardiac stress test which resulted in left foot fractures and other residuals, including Charcot joint, diabetic foot ulcers, and chronic pain.

The Veteran claims that in approximately May 2006, he had been seen for a left foot sprain and had been found not to have any left foot fractures.  Subsequently, he was admitted to the emergency room due to dizziness and difficulty breathing.  The Veteran reports that during his in-patient treatment he was given a cardiac stress test, and that subsequent to the stress test he was found to have left foot fractures.  As such, the Veteran claims that the stress test caused his left foot fractures, and that service connection is warranted under the provisions of 38 U.S.C.A. § 1151 for those fractures and all residuals that resulted from them.

The medical evidence of record shows that the Veteran was seen for a "follow up of left foot sprain" on June 1, 2006.  The report listed the findings from a May 18, 2006 VA x-ray examination report, which found no fractures.  The assessment was sprain foot, possible Charcot foot.  Subsequently, a June 29, 2006 VA podiatry report stated that the Veteran's x-ray films had been reviewed with an electronic medical imaging program.  The reviewing examiner stated that "the left foot presents with a forefoot shift laterally at the Lis Franc's joint consistent with fracture dislocation and osteopenia consistent with Charcot changes."  The only x-rays cited in the report were the May 18, 2006 VA x-rays.  

All medical records documenting the Veteran's stress test, and any left foot treatment that occurred prior to it, are material to the claim on appeal.  There are currently no relevant medical records dated prior to June 1, 2006 associated with the claims file, to include the indicated stress test and the VA medical records related to the Veteran's May 18, 2006 foot x-ray.  In addition, in a November 2010 hearing before the Board, the Veteran reported receiving private medical treatment for his left foot disability.  As such, an attempt must be made to obtain these records and any other relevant medical records that are not currently associated with the claims file.

A November 2009 VA medical opinion was provided to determine whether the Veteran's left foot disability was "a result of inappropriate or inaccurate medical care since June 2006."  The examiner concluded that there was "no lack of skill, lack of judgment, negligence or carelessness in this [V]eteran's care and treatment at any time."  This opinion was based on a finding that "the Veterans x-rays were negative prior to the stress test.  The people performing the stress test had no indication the Veteran had any fractures or problems with his feet that could lead to fractures on doing the stress test."  However, as discussed above, the Board's reading of the June 29, 2006 VA podiatry report is that on that date, the Veteran's May 18, 2006 VA x-rays were re-examined and found to show fractures which were not initially noticed by the original examiner.  If the Board's reading is accurate, the basis for the November 2009 VA medical opinion would be invalidated as a potential misreading of the May 18, 2006 VA x-rays would have been the reason no fractures were known to the people performing the stress test.  The Board therefore concludes that after any additional medical records have been obtained, another VA opinion is required to determine whether the VAMC's treatment of the Veteran was deficient in any manner.  38 C.F.R. §§ 3.326, 3.327 (2010).

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated or examined him for the left foot disability on appeal.  An attempt must be made to obtain, with any necessary authorization from the Veteran, copies of pertinent treatment records identified by him in response to this request which have not been previously secured, to specifically include the private medical evidence identified by the Veteran in the November 2010 hearing before the Board, and all VA medical records dated prior to June 2006, to include the x-rays taken on May 18, 2006, and the radiologist's report of the May 18, 2006 x-rays, which are related to the Veteran's left foot treatment and the cardiac stress testing.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain named records, such records cannot be obtained, the Veteran must be notified and (a) the specific records that cannot be obtained must be identified; (b) the efforts that were made to obtain those records must be explained; (c) any further action to be taken by VA with respect to the claims must be noted; and (d) the Veteran must be notified that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2. After the above action has been completed, the RO must make arrangements to obtain a medical opinion by the appropriate specialist to determine whether the Veteran's left foot disability is related to any deficiency in VA medical treatment.  The claims file must be made available to and reviewed by the specialist.  Thereafter, after reviewing the medical evidence of record, and examining the May 18, 2006 x-rays, the specialist must provide an opinion as to whether the Veteran had left foot fractures prior to his stress test.  If the Veteran is found to have had left foot fractures prior to the stress test, the specialist must state whether (a) the fractures were properly diagnosed prior to the stress test, (b) the stress test caused additional left foot disability due to the presence of the left foot fractures, and (c) whether any failure to diagnose the fractures or aggravation of the fractures by the stress test was (1) caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical, or surgical treatment, or examination or (2) was due to an event not reasonably foreseeable.  If fractures were not shown prior the the stress test, the examiner must state whether the fractures were caused by the stress test, and if so, whether they were caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA by continuing the stress test in light of the Veteran's complaints regarding his foot.  In addressing these questions, the specialist must state whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider in providing the Veteran's foot and cardiac treatment in 2006.  All opinions provided must include an explanation of the bases for the opinion.  If any of the above requested opinions cannot be made without resort to speculation, the specialist must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report must be typed.

3. The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

